 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcGwier Co.,Inc. and UBC-Southern Council of In-dustrialWorkers,United Brotherhood of Carpentersand Joiners of America,AFL-CIO-CLC. Case 15-CA-4590June 25, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn March 30, 1973, Administrative Law Judge PhilSaunders issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed limitedexceptions and a brief in support of the Administra-tive Law Judge's Decision, and the Respondent filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs and has decided to affirm therulings, findings,' and conclusions of the Administra-tive Law Judge and to adopt his recommended Order,as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, McGwier Co., Inc., GroveHill, Alabama, its officers,agents,successors,and as-signs, shall take the action set forth in the said recom-mended Order, as modified, and substitute theattached notice for the Administrative Law Judge'snotice.1The Respondent in effect has excepted to certaincredibilityfindingsmade by the Administrative Law Judge It is the Board's established policynot to overrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderanceof all ofthe relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc, 91 NLRB 544, enfd. 188 F 2d 362 (C A 3, 1951)We have carefullyexamined the record and find no basis for reversing his findings.2Add the following phrase after the word"his" in para 2(a) of the Admin-istrative Law Judge's recommended Order "formerjob, or,if such job nolonger exists, to a substantially equivalent position, without prejudice to his "APPENDIX ANOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT discourage membership in, or con-certed activities on behalf of,UBC-Southern Councilof IndustrialWorkers,United Brotherhood of Car-penters and Joiners of America.AFL-CIO-CLC, orany other labor organization, by discriminatingagainst employees with regard to their hire,tenure, orany other condition of employment by locking em-ployees out of the plant because of their concerted orunion activities.WE WILL NOT in any manner interfere with, re-strain,or coerce our employees in the exercise of theirright to self-organization,to form,join,or assist UBC-Southern Council of IndustrialWorkers,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO-CLC, or anyother labor organization, tobargain collectively through a bargaining agent cho-sen by our employees,to engage in concerted activi-ties for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any suchactivities.WE WILL OFFERLloydHutto his former job or, ifsuch job no longer exists,a substantially equivalentposition,without prejudice to his seniority or otherrights and privileges,and WE WILL make him and theother I 1 discriminatees listed below whole for any lossof pay they may have suffered by reason of our dis-crimination against them,together with interest there-on at 6 percent per annum.Alvin FlowersCharles ChapmanChester ParnellEarlWilsonRichard BedwellWalter ChapmanJames J. OttJames OvertonVan FinneryJessie ChapmanJoseph SmithAll of our employees are free to become,remain, orrefrain from becoming or remaining members ofUBC-SouthernCouncilofIndustrialWorkers,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO-CLC, or anyother labor organi-zation.MCGWIER CO, INC(Employer)DatedBy(Representative)(Title)204 NLRB No. 87 McGWIERCO., INC.493This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office,Plaza Tower Building,Suite 2700,1001Howard Avenue,New Orleans,Louisiana70113, Telephone 504-527-6361.DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS,Administrative Law Judge:Based on acharge filed on August1, 1972,1 by UBC-SouthernCouncilof IndustrialWorkers, UnitedBrotherhoodof Carpentersand Joiners of America,AFL-CIO,herein called theUnion,a complaint againstMcGwier Co.,Inc., herein theCompany orRespondent,was issued on October I 1 allegingviolations of Section 8(a)(1) and(3) of the National LaborRelations Act,as amended.Respondent filed an answer tothe complaint denying it had engaged in the alleged unfairlabor practices.A hearing in this proceeding was held be-foreme,and both the General Counsel and Respondentfiled briefs.Upon the entire record in this case,and from my observa-tion of the witnesses and their demeanor,Imake the follow-ing:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent is an Alabama corporation with its principaloffice and place of business in Grove Hill, Alabama, andhas been,at all times material herein,engaged in the manu-facture of church furniture at its Grove Hill facility. Duringthe past 12 months, which period is representative of alltimes material herein,Respondent,in the course and con-duct of its business operations,sold and shipped churchfurniture valued in excess of $50,000 directly to points out-side the State of Alabama.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.IITHE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThe complaint alleges that commencing on July 24 theRespondent locked out employees who had gone out onstrike,and further alleges that the Company refused to rein-state them until various datesin Augustand September.As pointed out, the Companyis engaged in the businessof manufacturingchurch furniture. The physicaloperationsof the Companyare contained in a warehouse where lumberis received and stored;a large building known as the mill-room whichcontainsa pew department,a chancel depart-ment,and a glueing room;a separatebuilding which housesthe finishingdepartment;and a separate office and finishedproduct warehouse.This recordshows that the millroom,the finishing room,and the warehouseare equipped withheatersto keep the lumber and the finishedproducts withinappropriate moisturecontentof less than 8 percent and itappears that the moisture contentof the rawlumber, semi-finishedproducts,and finishedproductsare constantlymonitored.The Companyattempts to process an order asrapidlyas possible-from the millroom to the finishingroom wheretheyput a sealon itso asto preventmoisturefrom gettingout and to guardagainst any additional mois-ture gettinginto the wood.In June, after a Board election, the Unionwas certifiedas the bargaining representativeof theRespondent's em-ployees in a unit of allproductionand maintenanceemploy-ees, and initial negotiating sessions were held onJuly 13 and19. On the latter dateRespondent's representatives advisedthe Union's negotiatorsthat they had not hadsufficienttime to gothrough theUnion'scontractproposalthoroughlyor to discuss it between themselves, and thisdevelopmentwas then reported to the employeesat a unionmeeting lateron the same day. The employees were verymuch concernedwith this delay by the Company,and as aresult a strike vote was takenwhereby it was decided tostrike theCompany on the next day. On the following morn-ing, July 20, the employees reported to workat their regularstarting timeof 6 a.m., but at 8 a.m.wentout on strike asplanned,and immediatelybegan topicket .2On July 21 UnionInternational Representative GroverSeale talkedwith the RespondentPresidentVernon Mc-Gwier on thetelephone,and afterarrivinginGrove Hillthat afternoon Seale had thepickets removed andthen in-formed Respondent's purchasing agent,Charles Allred, andPlant SuperintendentRobert Pruett that thestrikers wouldreport to work at theirusual timeon Mondaymorning (July24). There wasthen some discussions as to whether or nottimecardswould be in the racks, but Allred toldSeale thatthe strikers were needed.There were also othereventsthat took place on Friday,July 21.Employee JessieOtt, anonstriker,had reported forwork thatmorning, and later inthe dayleft the plant prem-ises for businesspurposes but was followed by strikers JerryWiggins,Artie Sheffield, JamesRay, and EarlWilson, to apoint several miles from the plant and when the strikerspassed Ott,Sheffieldstuck his head out of thecar and saidhe was going to break his arms.After Ottturned off thehighway thestrikerspulled up in the middleof the road andstopped infront of Ott's car,and Sheffield then announced,"Come on boy. We aregoingto beat him, breaksome armsand bustsome skulls."The strikersganged uparound Ott,and in responseto Ott's offer to takeall four of them "oneat a time," the strikerstold Ott "No, . . . we all are going1All dates are 1972 unlessstated otherwise.2 Four or five employees did not join in the strike 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDto jump you, all at one time." However, before any physicalviolence took place Allred and Deputy Sheriff James Kiddarrived onthe sceneand further trouble was avoided.On Friday morning, July 21, as nonstriker Crissie Coxwas leaving the plant premises, Arnold Campbell, one of thestrikers, walked in front of the truck Cox was driving andsaid, "Stop this son of a B." Cox stopped and backed up,but Allred thencame alongand drove the truck throughwithout any further difficulties and with Coxsitting along-side him.This record shows that on the mornings of July 24, 25,and 26 the employees assembled at the plant premises attheir regular time in preparation for work, but on eachoccasion were refused entrance when Plant SuperintendentRobert Pruett chained and locked the gate entrance normal-ly used by the employees.On July 26, the parties held a third negotiating session,and at the conclusion of this meeting Union RepresentativeSeale told President McGwier that he would like to have theCompany put the employees back to work. Seale was thentold that possibly a few strikers could return in a day or so,but Seale replied there was work to be done and in hisopinion "they should all be put back." On July 27 and 28there was additional picketing at the plant premises.During the above intervals nonstriking employees werepermitted to work at the plant and Respondent began re-placing the striking employees. Thereafter, beginning onAugust 1, Respondent started reinstating the striking em-ployees and at the present time has reinstated all thosestriking employees who wished to return to work except foremployee Lloyd Hutto, whom Respondent considers notsubject toreinstatement.PresidentMcGwier testified that he was advised of thestrike on the morning of July 20, and upon his arrival at theplant soon after the employees walked out, he found part ofsome pews "glued up" and with "open joints"; said thatthere was a lot of material throughout the plant that shouldhave been worked on; and further stated there were alsomaterials in the finishing room that had been left withoutany spray or seal on them. McGwier said that he had tothrow out the wood that had been partially glued, but byeveryone working 48 hours on an emergency basis they wereable to save the materials or products in the finishing roomby reworking it, and then getting it "sealed up."A threshold and overriding question in this proceeding isthe status of Lloyd Hutto. The Respondent has taken theposition that Hutto is a supervisor, and also maintains thatsince Hutto applied for his social security retirement bene-fits he removed himself from the labor market. There alsoappears to be an argument that Hutto had been replaced byFrank Reynolds during the period relative hereto.Hutto was a longtime employee of Respondent, havingworked at the plant for many years, and he consideredhimself classified as a labor leaderman in the chancel de-partment. In fact, the job classification of leaderman wasincluded in the bargaining unit in Case 15-RC-4879 pur-suant to a stipulationfor certificationupon consent elec-tion,and Hutto voted without challenge in the election ofJune 8,and has served since then as a member of theUnion's negotiating committee. This record shows thatthere were three employees in the chancel department attimes materialhereto-Hutto was paid $3.50 per hour, em-ployee Ben Pugh was paid $3.25 per hour, and employee JimOtt was paid $2.50 per hour. Hutto punched a timecard likethe other employees.;This record shows that Hutto generally performed thesame manualwork as other employees in the chancel de-partment, except for perhaps when he would pick up neworders from the office. Hutto gave credited testimony thathe was never consulted about wageincreasesor promotions,and that instructions showing work to be performed werenumbered by Superintendent Pruett as to the order in whichthe work was to be done .4 Hutto also gave reliable testimonythat when new orders were brought in from the office theemployees would look at them and each knew what he wassupposed to do without having to get instructions fromhim.' As pointed out, Hutto was consulted occasionally byPruett or McGwier as to whether the chancel departmentcould get out a specific order by a certain deadline, and hewould then suggest that overtime would or would not benecessary but, in essence, the final decision would be madeby Pruett or McGwier. In these regards McGwier even ad-mitted that Hutto would "almost always" contact him orPruett.In the final analysis this record shows that Superinten-dent Pruett was in and out of the chancel department quiteoften and provided the needed and necessary supervision.Hutto had no authority to discipline employees or warnthem nor could he criticize an employee, promote, hire, orfire an employee.' As pointed out, the Respondent did notconsider Hutto to be a supervisor for he was included in theconsent election agreement and voted, and he was also per-mitted to participate in negotiations as a member of theUnion's negotiating committee without objection. Evenduring negotiations Hutto was classed as a labor leader ona list of employees and classifications furnished to theUnion by Respondent. The record is clear that Hutto wasa nonsupervisory leadman and who, outside of his normaljob, merely helped in the necessary daily coordination ofJThe Respondent produced testimony through Ben Pugh to the effect thatHutto was his immediate supervisor.He testified that Hutto told him whento work overtime, would give him time off, would tell both him and Ott whatjobs to do and how to do them, and also stated that Hutto made the decisionsas to what type of work they were assigned to. McGwier testified that Huttowas in charge of the chancel department and that he was responsible for theproduction and that it was also hisresponsibilityto supervise the men in hisdepartment. McGwier said that Hutto had the authority to work his employ-ees overtime without checking with anyone else, that he could give peopletimeoff, and also that he had the authority to reprimand and criticizeemaployees.An employee by the name of Arnold Campbell took the place of Pugha few weeks prior to the strike, and he apparently did the simple operationsin the department, and on one occasion Superintendent Pruett left instruc-tions with Hutto that if Campbell ran out of work to put him on somethingelse5It appears the work in the chancel department is mostly routine in thesense that everyone knew the work he was to do, and it is also apparent therelationship among the employees is obviously that of two skilled journey-ment working with one lesser skilled helper Hutto had the most experienceand performed the most difficult work,Pugh normally built pulpits,and Ottdid the least skilled work6 Hutto related that on one occasion he received instructions from Pruettto advise employee Ott to improve his work. However, the employees in thedepartment agreed that if mistakes in theirworkdid show up the employeewho made the mistake would correct it himself. McGWIERCO., INC.495work by getting the orders from the front office, and occa-sionally relaying instructions from Pruett or McGwier andadvising management as to the progress of the work in thedepartment.The strike on July 20 was in support of the Union's bar-gaining efforts and was engaged in by a clear majority ofemployees, and must be deemed protected concerted activi-ty.The employees were upset by Respondent's delay at thebargaining table, but Union International RepresentativeGrover Seale was not present at the time of the July 19employee meeting where the strike vote was taken, and thestrike admittedly was not sanctioned by the InternationalUnion or by Seale. There is no contention by the GeneralCounsel that the strike was an unfair labor practice strike,and the employees involved must be deemed economicstrikers.In view of the testimony given by McGwier, the Respon-dent is apparently claiming that the strike was unprotectedas the employees purposely walked out at a time when theyknew economic damage would be caused because of thecondition in which they left materials. As noted below Ireject this contention. There are no indications in this rec-ord that there were any serious considerations or discus-sions at the meeting on July 19 relative to causing economicdamage or "hurt" to the Company by walking out at thetime chosen-8 a.m. on July 20. The General Counselpoints out that from an employer's viewpoint there is actual-ly no convenient time to commence a strike, and furthernotes that the plant here in question quite frequently hadpartially finished products left over from the previous day.The General Counsel further maintains that any inconven-ience caused the Company was quite commensurate to theRespondent's discourtesy at the bargaining table the previ-ous day, and argues that if Respondent had been courteousor diligent enough to study the Union's proposal the em-ployees would have been courteous enough not to havecalled the strike.It appears to me that the only permanent damages sus-tained by the Company during the strike resulted whencertain parts or sections of pews were left partially gluedand upon discovery it was already too late to rework thematerials and, therefore, they had to be discarded. Therewas no monetary amount of any kind assigned to this loss,but from other factors and incidents in this record this losswould appear to be extremely minor and of no financialconsequence to the Company whatsoever.The Respondent maintains that on July 21 the Union didnot make an unconditional offer or application to return thestrikers to work, and in support thereof argues that at thetime of the strike McGwier was handling the labor relationsfor the Company along with Attorney Ronald Keahey, andnotes that neither of these individuals was directly contact-ed on the date in question.On the morning of July 21, Union Representative SealecalledMcGwier by phone from Montgomery, Alabama,and after some preliminary remarks about the strike Mc-Gwier told Seale that he would appreciate it if he wouldcome down from Montgomery to Grove Hill and get the"picket line down" and "get the men back in the plant."Seale then assured McGwier that he would make necessaryarrangements and would leave as soon as possible. On Fri-day afternoon, July 21, Seale had the employees cease pick-eting after he arrived in town, and then went to the plantpremises along with the president of the local, Frankie Cox-well, and Negotiating Committeeman Lloyd Hutto. Uponarrival at the plant Seale advised Charles Allred and Super-intendent Pruett that the pickets were gone and that theemployees would report for work at their usual time onMonday morning (July 24). Allred then told Seale that therewere no timecards in the rack. Superintendent Pruett con-firmed this and Seale then asked if they were sure McGwierwanted the men back in the plant. Allred replied, "I can tellyou this much. We need them." 7 At this time Seale was alsoinformed that McGwier was out of town, and upon learningthis Seale told Allred that if he did get in touch with Mc-Gwier to let him know that the employees would be at workMonday morning. Seale testified that when he talked withMcGwier on the phone Fridaymorning,July 21, he was toldthat the Company "would like to get the men back in theplant.We have got work to do." He also stated that Mc-Gwier never said anything to him about looking for replace-ment employees. Coxwell testified that when the offer ofreinstatement was made Allred told Seale that this matterwas up to McGwier.The main thrust of the Respondent's argument is that theoffer or application of reinstatement was not made to Mc-Gwier, and that the Company would have to take all of thestrikers back including Hutto. On the afternoon of July 21,Seale specifically advised Respondent's number two man,Plant Superintendent Pruett, and the purchasing agent forthe Respondent that the strike was over and the strikingemployees would report to work as usual on Monday morn-ing.8 It does not adversely affect the validity of this uncondi-tional offer to return the strikers simply because it was notmade directly to McGwier. Testimony in this record estab-lished that Superintendent Pruett dealt with the plant per-sonnel on a daily basis, and had full authority to act andbind the Company in the matters here under consideration.Insofar as striker Hutto is concerned, I have previouslyfound that he was an employee and I now find that on thedate in question he had not been replaced nor had he re-moved himself from the employment market, as contendedby the Company. Hutto applied for social security benefitsaround the first of August, but had no plans on receivinghis annuity until after the first of the year (1973), or whenhe was 63 years old which would occur in May 1973. It hadbeen his intention to work until this time and thereafter heintended to work until such time as he made the maximumallowable earnings permitted him under social security, andthere is no evidence that the Company had ever been noti-fied differently.McGwier testified that he had received complaints from7Allred has the official title of purchasing agent He types up productionorders and seesthat they are verified and distributed Allred apparently hasno duties with respect to hiring and firing employees or directing them intheir normal work assignments The Respondent denies he is a supervisor,and there is insufficient evidence in this record to prove that he is. Admitted-ly, Pruett is a supervisor and is, in fact, in charge of the entire mill operation.Neither Allred nor Pruett testified at the trial before me.8McGwier had to leave town at noon on a business trip, but it is clear thatthe above happenings were in accord with the specific wishes of McGwterexpressed to Seale that morning, as aforestated 496DECISIONS OF NATIONALLABOR RELATIONS BOARDdistributors about the quality of their work,and said thatthere had also been an unhappy condition among some ofthe employees in the plant-particularly in the chancel de-partment-and as a result of these circumstances he hadcontacted a man by the name of Frank Reynolds in Mobile,Alabama.McGwier placed this initial contact with Reyn-olds about 2 months prior to the strike.McGwier testifiedhe subsequently made Reynolds an offer to come to workunder Hutto until he learned what was "going on" in thechancel department,and then if he was satisfactory hewould"give him the department."He said that in the weekpreceding the strike he again contacted Reynolds who ad-vised him that he could not report for work until Tuesday(July 25).The next event was that Reynolds reported towork on July 25 and he was then placed in charge of thechancel department.Itisthe contention of the General Counsel thatRespondent's obligation to reinstate those striking employ-eeswho had not been permanently replaced,accruedaround 3 p.m., Friday, July 21, when Superintendent Pruettand Purchasing Agent Allred were notified by Seale that thestrikers would unconditionally report to work the followingMonday morning at their regular reporting time.Upon thecircumstances and for the reasons stated previously herein,I am in accord that a valid offer to return the strikers wasmade, and insofar as Hutto is concerned,there is no reliableevidence that he had taken himself out of the labor marketnor had Hutto been permanently replaced prior to June 21.The contentionby theRespondent that the Union's offerwas conditional because they were being asked to take allthe strikers back or none-and their argument that strikerHutto was not entitled to reinstatement-fails, on the basisas noted beforehand.Furthermore, the contention by theCompany that Hutto had been replaced by Frank Reynoldsbecomes rather ridiculous in view of McGwier's own testi-mony that Reynolds did not report until July 25, and alsothe testimony by McGwier that Reynolds was to work withand under Hutto until he learned the operations of thechancel department. It is obvious that the permanent em-ployment of Reynolds was conditional upon the fullfillmentof several factors.At 6 a.m., on Monday, July 24, pursuant to the Union'sunconditional application to return the economic strikers,the returning employees started for the clockhouse on theplant premises,but Superintendent Pruett,as aforestated,then chained and locked the gate normally used by employ-ees to enter the premises.A fewof the returning employeesnoticed several nonstriking employees working in the plantand also noticed that there were no timecards in the rack forthe strikers.As indicated,on the mornings of July 25 and26 the returning employees again found their entrance gatelocked and no timecards for them in the clockhouse, andalso noticed that several nonstriking employees were per-mitted to enter and work.This record is clear and dulyestablishes that the Respondent's action on the above datesfully constituted a lockout of the returning strikers .99 The Companysolicited testimony showing that the finishing room wasnot located behind the locked gate,but is a small separate building to whichthe employees'access was not barred However,the fact that an additionalaccess to the plant existed should not serve to vitiate the effect of Supei inten-Even in view of the fact that the Company had beennotifiedon July 21 that the Union hadpersuaded the em-ployees to abandon the strike and had made application forreinstatement of the strikerson Mondaymorning,neverthe-less, as stated by the General Counsel,the "Respondentlocked out its employees in retribution for their having en-gaged in a protected concertedactivity,and to maximize theeffect of this upon the employees,permitted those nonstrik-ing employees to continue working.Respondent then uti-lized the 3-day lock out beginning July 24, after the strikehad ceased,as an opportunity to obtain replacements inderogation of the rights of its striking employees to rein-statement.Respondent's locking out of its returning em-ployees in this case may also be construed as the positive actof denying reinstatement to those employees who throughtheir Union representative had made an unconditional ap-plication to return to work the previous Friday and,in fact,showed up for work the day the lock out commenced."In the instant case,unlike the situation inAmerican ShipBuilding Co.,380 U.S. 300(1965), and as noted inO'DanielOldsmobile,Inc.,179 NLRB398, there is an obvious dispa-rate treatment of employees in that theCompanylocked outonly those employeeswho, bystriking,had identified them-selves as union adherents,while continuing to operate withthose employees who had not joined the strike and thenlater with replacements.It cannot be said that Respondent'saction was taken to enhance its bargaining position, for nobargaining position had yet even been taken by Respon-dent;rather,it seems that the purpose of the lockout was toundermine adherenceto the Union bydemonstrating to theemployees,by the disparate treatment accorded union andnonunion employees,the advantages from the standpoint ofjob securityof rejectingthe Union orof refraining fromconcerted action in support of the Union.On the basis of the above, it is found that the lockout inthe instant case was not privilegedand, bydeliberately lim-iting the impact of the lockout to those employees who hadstruck,Respondent discriminated against them for striking,and by such action violated Section 8(a)(3) and(1) of theAct.Since the strikersunconditionally applied forreinstate-ment on the afternoon of July 21, the Company was re-quired to take back such of them as had not yet beenpermanently replaced.By all indications in this record thereis no question but there wasplenty of workavailable andthat they were needed. Respondent'sExhibit 6 lists six re-placement employees who show employment dates on July20 and 21,three employees show employment dates of July24, 25, and 26,and this exhibit shows the employment dateof Frank Reynolds as of July 17. The General Counselclassifies the employment dates of replacements reflected inRespondent'sExhibit 6 as "outright prevarication";pointsto the fact that only two of the replacements reported towork on July 24; and notes that most of the replacementsreported to work on and afterJuly 31.McGwier testifiedthat immediately after the strike started he had the employ-ment application files brought to him and he and Pruettwent through them in efforts to get help and stated that hecontacted these replacements on the date shown as date ofdent Pruett locking the employees'normal entrance McGWIERCO., INC.497employment.It appears to me that, in consideration of all the factorsand circumstances involved, there is a sufficient showing inthis record to justify the General Counsel's position thatRespondent was "jockeying" its dates of employment ofreplacements to antedate the Union's application for rein-statement of the strikers. Respondent's Exhibit 6 shows thedate of employment for Guyon Callier to be July 21, howev-er, in contrast, his actual application for employment (Resp.Exh. 9) shows the date of June 31, but Callier testified thisdate should have been July 31 and said that he actuallystarted to work the day after his application was made-August 1. Callier's application for employment even haspenciled in at the top "called 7/21/72," an obvious inten-tional effort to show employment on an earlier date, and Ithink it a fair inference to assume that other replacementsfall in the same category,1° or, at the most, the date ofemployment on Respondent's Exhibit 6 merely reflectssome initial contact with them, as even McGwier seems toindicate and infer in his testimony. It is noted also there isno corroborating testimony in this record by the replace-ments of anyone else to establish their actual dates of em-ployment or when they agreed to report for work.llWhere employees engaged in an economic strike, an em-ployer mustreinstatestrikers who apply for reinstatementto positions which are vacant or become vacant thereafter,but need not discharge strike replacements to make roomfor the economic strikers. In the instant case, I find thatthere were no replacements actually hired when the strikersapplied for reinstatement on July 21, and the Company wastherefore legally obligated to take all the strikers back.12I turn now to the Respondent's contention that several ofthe strikers engaged in misconduct on July 21 sufficient todeprive them of reinstatement. The strikers involved areWiggins, Sheffield,Wilson, and Ray who followed a cardriven by Jessie Ott. The other incident involved strikerArnold Campbell who stopped a truck for a few minutes.Relative to the first incident involving Ott, it was establishedthat the above-named strikers followed Ott on his wayhome, finally stopped his vehicle and then threatened him,but no acts of violence actually were attempted or occurredand with the arrival of others everyone involved left thescene and there were no further difficulties, as previouslynoted herein. In the latter incident, also on July 21, CrissieCox attempted to drive a truck through the picket line andwas stopped by striker Campbell who stepped in front of thetruck. The truck was then driven through by purchasingagent Allred a few minutes later.The test to be applied in dealing with the above is whethersuch misconduct was so flagrant as to render the employeesunfit for further service. Respondent's Exhibit 5 shows the10McGwier said that he contacted replacements ClydeBaughand Mar-shall Robinsonon the sameday he contacted Callier11 It would also be difficult to classify James Hicks as a permanent replace-mentbecause admittedly he only worked I day12Even assumingthat the two replacements who reported to work on July24-Hicks and Cox-were hired prior to the offer to return the strikers, therestillappeared to be ample and sufficient workand existingvacancies foreveryoneincludingall the returning strikers There are no contentions thatthe Company had any excess of employees, and the inferences and indica-tions arethat they needed all the help possibleCompany attempted to rehire all four of the individuals whohad followed nonstriking employee Ott. Earl Wilson wasreturned to work on August 8, and Marvin Sheffield, JerryWiggins, and James Ray were contacted by the Respondentin its efforts to get them back to work on the dates of August3, 28, and 29, respectively. It is clear from the above that theRespondent did not actually regard these employees as unfitfor rehire and, accordingly, it can hardly ask the Board tofind them unfit. It is therefore found that none of the fore-going events warranted either the locking out of any of theclaimants or denial of their right of reinstatement and back-pay arising from such lockout.13IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Company set forth in section III,above, and there found to constitute unfair labor practices,occurring in connection with the operations of the Compa-ny set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing such commerce and the free flow there-of.V THE REMEDYIn view of the findings above set forth to the effect thatthe Company has engaged in unfair labor practices affect-ing commerce, it will be recommended that it be requiredto cease and desist therefrom and take such affirmativeaction as appears necessary and appropriate to effectuatethe policies of the Act. Such action shall include an offer ofreinstatement to Lloyd Hutto, and reimbursing him, as wellas all the other claimants, Alvin Flowers, Chester Parnell,Richard Bedwell, James J. Ott, Van Finnery, Charles Chap-man, Earl Wilson, Walter Chapman, James Overton, JessieChapman, and Joseph Smith, for any loss of earnings suf-fered since July 21 by reason of the discrimination againstthem. Backpay shall be computed in accordance with theremedial relief policies of F.W.Woolworth Company,90NLRB 289, andIsisPlumbing & Heating Company,138NLRB 716. In view of the finding of discriminatory dis-charge the cease-and-desist provisions hereof should be ap-propriately broad.CONCLUSIONS OF LAW1.Respondent is an employer whose operations affectcommerce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By locking out employees or claimants on July 24,1972, because of their concerted activities on behalf of theUnion, and by refusing to reinstate Lloyd Hutto because ofsuch concerted activities, Respondent has violated Section8(a)(3) and (1) of the Act.13Arnold Campbell apparently resigned his job at the Company on July20 or 21 See Resp Exh 5 498DECISIONSOF NATIONAL LABOR RELATIONS BOARD4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the basis of the foregoing findings of fact and con-clusions of law and upon the entire record in this case, andpursuant to Section 10(c) of the Act,Ihereby issue thefollowing recommended: "ORDERMcGwier Co., Inc., its officers, agents, successors, andassigns,shall:I.Cease and desist from:(a)Discouraging membership in, and concerted activi-ties on behalf of, the Union named herein or any other labororganization,by discriminating against employees in regardto their hire or tenure of employment or any term or condi-tion of employment.(b) Locking employees out of the plant because of theirconcerted or union activities.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization,to form, join,or assist labor organizations,including the above-named organization, to bargain collec-tively through representatives of their own choosing, to en-gage in concerted activities for the purpose of collective14 In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec. I 02A8of the Rules and Regulations,be adoptedby the Board and become itsfindings,conclusions,and Order and allobjectionsthereto shall be deemedwaived for all purposes.bargaining or other mutual aid or protection, or to refrainfrom any or all such activities.2.Take the following affirmative action which I find willeffectuate the policies of the Act:(a)Offer Lloyd Hutto immediate full reinstatement to hisseniority or other rights and privileges, and make him andthe other claimants or discriminatees listed above whole forany loss of pay which they may have sufferedas a result ofthe discrimination against them, in the manner set forth inthe portion of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records, and reports, and all other records necessary toanalyze the amount of backpay due under the term of thisrecommended Order.(c)Post at its plant copies of the attached notice marked"Appendix." 15 Copies of said notice, on forms provided bythe Regional Director for Region 15, after being duly signedby Respondent's representative, shall be posted by Respon-dent immediately upon receipt thereof,and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced,or coveredby anyother material.(d)Notify the Regional Director for Region 15, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.15 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."